DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miller (US PGPUB 20150059229).
Regarding claim 1, Miller teaches a weight retraction device for use with a waterfowl decoy (decoy 10; Fig. 4), the weight retraction device comprising: a housing defining an interior compartment (perforation 12 & keel 13; Fig. 1); a spool (spool 18; Fig. 4) rotatably disposed within the interior compartment of the housing (perforation 12 & keel 13; Fig. 4); a weight (weight 28; Fig. 3) attached to a line (cord 19; Fig. 4) configured to be wound around the spool (spool 18), a rotation of the spool (spool 18) in a first rotational direction causing an unwinding of the line (cord 19) from the spool (spool 18) to cause the weight (weight 28) to extend away from the housing (Page 2, para [0013]), and a rotation of the spool (spool 18) in a second rotational direction causing a rewinding of the line (cord 19) back onto the spool  (spool 18) to cause the weight (weight 28) to retract back towards the housing (Page 2, para [0013]); a spring (coil spring 23; Fig. 4) configured to urge the spool (spool 18) to rotate in the second rotational direction (Page 2, para [0013]); and a lock release mechanism (slide release 24; Fig. 4) configured to normally be in a locked configuration for preventing an undesired rotation of the spool (spool 18) in the second rotational direction (Page 2, para [0013]), wherein a manual actuation of the lock release mechanism (slide release 24) by an operator of the device releases the locked configuration of the lock release mechanism, thereby allowing the spool (spool 18) to rotate in the second rotational direction for retracting the weight (weight 28) back towards the housing (Page 2, para [0013]).
Regarding claim 2, Miller teaches the limitations of claim 1, as above, and further teaches wherein the lock release mechanism (slide release 24; Fig. 4) includes a pawl (base 25 & catch 27; Fig. 4) configured to normally engage a ratchet structure (ratchet wheel 22; Fig. 4) of the spool (spool 18; Fig. 4) for placing the lock release mechanism (slide release 24; Fig. 4) in the locked configuration (Page 2, para [0013]).
Regarding claim 3, Miller teaches the limitations of claim 2, as above, and further teaches wherein the manual actuation of the lock release mechanism (slide release 24; Fig. 4) causes the pawl (base 25 & catch 27) to disengage from the ratchet structure (ratchet wheel 22) of the spool (spool 18) for releasing the locked configuration of the lock release mechanism (Page 2, para [0013]).
Regarding claim 6, Miller teaches the limitations of claim 1, as above, and further teaches wherein the spool (spool 18) is configured to be rotatable in the first rotational direction for extending the weight (weight 28) away from the housing (perforation 12 & keel 13; Fig. 1) when the lock release mechanism (slide release 24) is in the locked configuration (Pages 2-3, para [0013] &, para [0015]).
Regarding claim 7, Miller teaches the limitations of claim 6, as above, and further teaches wherein a manual pulling of the weight (weight 28) or the line (cord 19; Fig. 4) causes the spool (spool 18; Fig. 4) to rotate in the first rotational direction for extending the weight (weight 28) away from the housing (perforation 12 & keel 13; Fig. 1) when the lock release mechanism (slide release 24; Fig. 4) is in the locked configuration (when slide release 24 is pushed forward, the release pawl is also moved forward such that catch 27 interoperates with ratchet wheel 22 so that anchoring cord 19 may be pulled from spool 18; Page 2, para [0013]).
	Regarding claim 20, Miller teaches the limitations of claim 1, as above, and further teaches wherein the housing (perforation 12 & keel 13; Fig. 1) includes a connecting shaft (locking tabs 14; Fig. 4) configured for coupling to an independently provided connector used to couple the weight retraction device to the waterfowl decoy (locking tabs 14 of keel 13 could be connected to locking holes 11 in decoy 10 OR locking tabs 14 of keel 13 could be coupled to another independently provided connector which could cooperate with the locking holes 11 in decoy 10; Figs. 1 & 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claims 1-3, 6-7 and 20 above, and further in view of Vardian (US Patent 10968072).
Regarding claim 4, Miller teaches the limitations of claim 2, as above, and further teaches a  pawl (base 25 & catch 27; Fig. 4) and the ratchet structure includes an inclined surface (ratchet wheel 22; Fig. 4) inclined relative to the radial direction of the spool (spool 18; Fig. 4) , the pawl (base 25 & catch 27; Fig. 4) configured to engage the inclined surface of the ratchet structure (ratchet wheel 22; Fig. 4) when the lock release mechanism (slide release 24; Fig. 4) is in the locked configuration (see Fig. 4, Page 2, para [0010]; see position of catch 27 in Fig. 4 (locked) vs. Fig. 3 (unlocked)).
Miller does not teach wherein the pawl includes an inclined surface inclined relative to a radial direction of the spool. 
Vardian teaches a retraction device (10; Fig. 2) wherein the pawl (pawl 96a or 96b; Fig. 7) includes an inclined surface (see Fig. 7) inclined relative to a radial direction of the spool (spool 22; Fig. 2) (pawls 96a, 96b engage ratchet 72 which is indirectly connected to spool 22; Figs. 2 & 4). 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an pawl with an inclined surface, as taught by Vardian, to the device of Miller, since the arched shape of the pawl allows the pawl to fit more precisely into the notch between the gear teeth which creates a more secure connection which is less like to slip, as recognized by Vardian (Cols. 4-5, lines 65-1) and as understood by one of ordinary skill in the art.
Regarding claim 5, Miller as modified teaches the limitations of claim 4, as above, and further teaches wherein the pawl includes a curved surface opposite the inclined surface thereof (Vardian – pawl 96a or 96b; see Figs. 6-7) and wherein the ratchet structure includes a curved surface opposite the inclined surface thereof (Miller – ratchet wheel 22; Fig. 4), wherein the curved surface of the pawl (Vardian- pawl 96a OR 96b) is configured to slide over the curved surface of the ratchet structure (Miller – ratchet wheel 22; Fig. 4) when the spool (Miller – spool 18; Fig. 4) is rotated in the first rotational direction (Miller- pawl slides over ratchet wheel 22 when spool 18 rotated; Page 2, para [0013]; Also see how pawl (base 25 & catch 27) slides over ratchet wheel 22 in Figs. 3-4).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claims 1-3, 6-7 and 20 above, and further in view of Lebens (US PGPUB 20030173445).
Regarding claim 8, Miller teaches the limitations of claim 1, as above, and further teaches
wherein the lock release mechanism (slide release 24; Fig. 4) includes a push-button actuator (slide release  24 is pushed to the side to operate) disposed at an exterior of the housing (perforation 12 & keel 13; Fig. 4), wherein the push-button actuator is configured to be manually actuated by the operator by pressing the push-button actuator to release the locked configuration of the lock release mechanism (slide release 24 is pressed to release catch 27; Page 2, para [0013]).
Miller does not teach wherein the push-button actuator is pressed inwardly relative to the housing.
Lebens teaches a weight retraction device for use with a waterfowl decoy (device 100; Abstract) wherein the push-button actuator (release button 121; Fig. 4) is pressed inwardly relative to the housing (housing member 110) (see Figs. 2, 4-5, wherein the release button 121 of stopping member 117 is located on member 101 and the release button 121 is pressed inwardly relative to housing member 110).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a push-button actuator which is pressed inwardly, as taught by Lebens, to the device of Miller, since a this provides an alternate type of button which would be obvious to use depending on a user’s preference, as understood by one of ordinary skill in the art.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Lebens as applied to claim 8 above, and further in view of O’Brien (US PGPUB 20140238314).
Regarding claim 9, Miller as modified teaches the limitations of claim 8, as above, and further teaches the push-button actuator (Lebens – release button 121), housing (Miller - perforation 12 & keel 13; Fig. 4) a pawl (Miller – base 25 & catch 27; Fig. 4) configured to normally engage a ratchet structure of the spool (Miller - ratchet wheel 22 of spool 18; Fig. 4) for placing the lock release mechanism (Lebens - release button 121 ) in the locked configuration.
Miller as modified does not teach wherein the push-button actuator is disposed at a first end portion of a lever structure pivotally mounted to the housing, and wherein a second end of the lever structure is selectively engaged with a pawl.
O'Brien teaches a retraction device (Abstract) teach wherein the push-button actuator (button 818; Fig. 22A) is disposed at a first end portion of a lever structure pivotally mounted to the housing (torsional spring 824 engages with button 818 and is mounted via pin 822 to housing 806; Figs. 21-22D, emphasis on Fig. 22D), and wherein a second end of the lever structure is selectively engaged with a pawl (see Fig. 22D wherein the second end of torsional spring 824 is selectively engaged with pawl 814).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to a lever structure to engage with the pawl, as taught by O’Brien, to the device of Miller as modified, since the lever structure secures the pawl in position sufficient for spanning the spool, as recognized by O’Brien (Page 9, para [0114]).
Regarding claim 10, Miller as modified teaches the limitations of claim 9, as above, and further teaches wherein the pressing of the push-button actuator (Lebens – release button 121) causes the lever structure to pivot with the second end of the lever structure (O’Brien - torsional spring 824) engaging the pawl (Miller - base 25 & catch 27; Fig. 4) , the engaging of the second end of the lever structure (O’Brien - torsional spring 824) with the pawl (Miller – base 25 & catch 27) configured to disengage the pawl from the ratchet structure of the spool to release the locked configuration of the lock release mechanism (in the combination of Miller, Lebens and O’Brien, engagement of torsional spring 824 (O’Brien) will disengage the base 25 & catch 27 (Miller) from ratchet wheel 22 (Miller) to release, release button 121 (Lebens)).
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claims 1-3, 6-7 and 20 above, and further in view of Whipple (US PGPUB 20080155879).
Regarding claim 11, Miller teaches the limitations of claim 1, as above, and further teaches the spool is configured to rotate within the housing (spool 18 rotates within perforation 12 and keel 13; Fig. 4). Miller does not teach the spool is configured to rotate around a fixed axle mounted to the housing.
Whipple teaches a weight retraction device for use with a waterfowl decoy (Abstract), wherein the spool is configured to rotate around a fixed axle mounted to the housing (rivet, screw or other fastening means is fixedly mounted into slotted post 72 of housing 70 and reel 100 rotates around it; Fig. 5; Page 2, para [0035]).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the fixed axel (screw or rivet), as taught by Whipple, mounted to the housing of Miller, since the axel acts to secure the moving parts of the device within the housing, as recognized by Whipple (Page 2, para [0035]).
Regarding claim 19, Miller teaches the limitations of claim 1, as above, and further teaches the wherein the housing (perforation 12 & keel 13; Fig. 1) includes a of drainage opening (cap 16 covers an opening; Page 2, para [0013]) configured to allow for drainage of water from the interior compartment of the housing and for introduction of air into the interior compartment of the housing (interior of keel 13 may be filled with water (and thus also air) or other materials and cap 16 may be removable; Page 2, para [0013]) and  but does not teach a plurality of drainage openings.
Whipple teaches a weight retraction device for use with a waterfowl decoy (Abstract), wherein the housing includes a plurality of drainage openings (holes 76; Fig. 5).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of drainage holes, as taught by Whipple, to the device of Miller, since additional holes would allow water (or other materials) to be easily and quickly drained from the mechanism after use, as recognized by Whipple (Page 2, para [0035]).
Claims 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Whipple as applied to claims 11 and 19 above and further in view of Rentschler (US Patent 3322433) and Fundak (US Patent 5938140).
Regarding claim 12, Miller as modified teaches the limitations of claim 11, as above, and further teaches an inner circumferential surface of the spool (Miller – spool 18 has an inner circumferential surface; Fig. 4) and an outer circumferential surface of the fixed axle (Whipple - rivet, screw or other fastening means is fixedly mounted into slotted post 7; Fig. 5), the inner circumferential surface of the spool sliding during rotation of the spool (Miller – spool 18) around the fixed axle (Whipple - rivet, screw or other fastening means is fixedly mounted into slotted post 7; Fig. 5). 
Miller as modified does not teach an annular sealing element is disposed between an inner circumferential surface of the spool and an outer circumferential surface of the fixed axle.
Fundak teaches a line retraction device (Abstract) wherein an annular element (wave washer 22 & spool retainer 24; Fig. 2) is disposed between an inner circumferential surface of the spool (spool assembly 12; Fig. 2) and an outer circumferential surface of the fixed axle (retaining screw 26; Fig. 2), the inner circumferential surface of the spool (spool assembly 12)  sliding relative to the annular element during rotation of the spool around the fixed axle (spool assembly 12 slides relative to wave washer 22 & spool retainer 24 during rotation of spool 12 around retaining screw 26; Col. 4, lines 2-6).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the annular element disposed between the spool and the axle, as taught by Fundak, to the device of Miller, as modified, since this provides the ability to maintain rotation tension on the spool, as recognized by Fundak (Col. 4, lines 2-6).
Rentschler teaches an annular sealing element (elastomeric ring 12; Figs. 3-4).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the annular sealing element, as taught by Rentschler, to the device of Miller, as modified, since sealing rings have been utilized for sealing purposes for many years and are beneficial to improve the longevity and function of the device, as recognized by Rentschler (Col. 1, lines 21-23) and as understood by one of ordinary skill in the art.
Regarding claim 14, Miller as modified teaches the limitations of claim 12, as above, and further teaches the annular sealing element includes a multi-lobed cross-sectional shape (Rentschler – elastomeric ring 12; See Figs. 3-4).
Regarding claim 15, Miller as modified teaches the limitations of claim 14, as above, and further teaches wherein the multi-lobed cross-sectional shape includes four lobes (Rentschler – elastomeric ring 12; Figs. 3-4) with a first pair of the lobes sealingly engaging the inner circumferential surface of the spool and a second pair of the lobes sealingly engaging the outer circumferential surface of the fixed axle (Note, in the combination of Miller, Whipple, Fundak & Rentschler the first pair of lobes of the elastomeric ring 12 (Rentschler) sealingly engage the inner circumferential surface (Fundak) of the spool 18 (Miller) and a second pair of the lobes of the elastomeric ring 12 (Rentschler) sealingly engage the outer circumferential surface (Fundak) of the fixed axle (Whipple)).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Whipple, Rentschler and Fundak as applied to claims 12, 14 and 15 above, and further in view of Buehl (US Patent 2523811).
Regarding claim 13, Miller as modified teaches the limitations of claim 12, as above, and further teaches wherein the spool (Miller – spool 18; Fig. 4) includes the power spring (Miller – coil spring 23) and wherein the annular sealing element provides a seal (Rentschler – elastomeric ring 12) and a spool (Miller – spool 18).
Miller as modified does not teach wherein the spool includes an interior compartment housing the power spring and  a fluid tight seal for preventing the ingress of water into the interior compartment.
Whipple teaches wherein the spool includes an interior compartment housing the power spring (interior of reel 100 contains spring 140; Fig. 5; Page 2, para [0036]).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an interior housing, as taught by Whipple, to the spool in the device of Miller, as modified, since this will prevent debris from contact the power spring within, as recognized by Whipple (Page 2, para [0034]) and as understood by one of ordinary skill in the art.
Buehl teaches a waterfowl decoy with a weight (Fig. 1) which has a fluid tight seal for preventing the ingress of water into the interior compartment (gasket 19 prevents water from entering recess 11; Figs. 4  & 1; Col. 2, lines 26-30).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a fluid tight seal, as taught by Buehl, to the device of Miller, as modified, since this will prevent water from entering the device when deployed in water, was recognized by Buehl (Col. 2, lines 26-32).
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claims 1-3, 6-7 and 20 above, and further in view of Swisher (US Patent 4523726).
Regarding claim 16, Miller teaches the limitations of claim 1, as above, and further teaches a spool (spool 18; Fig. 4) and line (cord 19; Fig. 4) but does not teach further comprising a distance indicating mechanism configured to produce a sound audible to the operator when a preselected length of the line is unwound from the spool or rewound back onto the spool.
Swisher teaches a retraction device (Abstract) comprising a distance indicating mechanism configured to produce a sound audible to the operator when a preselected length of the line is unwound from the spool or rewound back onto the spool (end 488 of clicker 474 rides over the teeth on the pinion gear 260 as the centershaft 251 is rotated and produces a clicking sound as the line is let out or retracted from the spool; Fig. 1; Col. 5, lines 40-43).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the distance indicating mechanism, as taught by Swisher, to the device of Miller, since this will notify the user of movement of the line, as recognized by Swisher (Col. 5, lines 40-47).
Regarding claim 17, Miller as modified teaches the limitations of claim 16, as above, and further teaches wherein the distance indicating mechanism (Swisher – clicker 474) includes a resilient strip mounted (Swisher – body portion 476; Fig. 1) to the housing (Miller - perforation 12 & keel 13; Fig. 1) and a gear (Swisher – pinion gear 260; Fig. 1) operably engaging the spool (Miller – spool 18; Fig. 4) and configured to rotate in unison therewith (note - in the combination of Swisher and Miller, the pinion gear 260 (Swisher) rotates in unison with spool 18 (Miller)), the gear having a projection projecting therefrom at a distance from an axis of rotation of the gear (Swisher – see Figs. 1 and 3, wherein the pinion gear 260 has teeth that are projecting from the axis of rotation), the projection configured to periodically flex the resilient strip for creating the sound during rotation of the gear (Swisher – teeth of pinion gear 260 flex body portion 476 which produces a clicking sound; Col. 5, lines 40-43) in unison with the spool (Miller - spool 18; Fig. 4).
Regarding claim 18, Miller as modified teaches the limitations of claim 17, as above, and further teaches wherein the resilient strip is curved (Swisher – see body portion 746; Fig. 1) to cause the resilient strip to be flexed to a greater extent when the spool (Miller – spool 18) rotates in the first rotational direction than when the spool rotates in the second rotational direction (Swisher – leg 478 of body portion 746 will deform upon reverse rotation of the spool and will align to provide a softer clicking sound as occurs during forward rotation; Col. 5, lines 39-47).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included is related to various types of line retraction devices and decoys which share similar structural limitations to those described in the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./               Examiner, Art Unit 3643                                                                                                                                                                                         
/PETER M POON/               Supervisory Patent Examiner, Art Unit 3643